     Case 3:20-cv-00185-RFB-WGC Document 7 Filed 07/23/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4     MITCHELL KEITH GOODRUM,                            Case No. 3:20-cv-00185-RFB-WGC
5                                           Plaintiff,                   ORDER
6            v.
7     STATE OF NEVADA, et al.,
8                                      Defendants.
9
10
11          On March 24, 2020, this Court issued an order directing Plaintiff to file a complaint

12   within sixty (60) days from the date of that order. (ECF No. 3 at 2). The sixty-day deadline

13   has now expired, and Plaintiff has not filed a complaint with this Court.

14          District courts have the inherent power to control their dockets and “[i]n the

15   exercise of that power, they may impose sanctions including, where appropriate . . .

16   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

17   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

18   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

19   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

20   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

21   1992) (affirming dismissal for failure to comply with an order requiring amendment of

22   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

23   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

24   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

25   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

26   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

27   local rules).

28          In determining whether to dismiss an action for lack of prosecution, failure to obey
     Case 3:20-cv-00185-RFB-WGC Document 7 Filed 07/23/20 Page 2 of 3



1    a court order, or failure to comply with local rules, the court must consider several factors:
2    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
3    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
4    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
5    Henderson, 779 F.2d at 1423.
6           Here, the Court finds that the first two factors, the public’s interest in expeditiously
7    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
8    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
9    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
10   in filing a pleading ordered by the court or prosecuting an action. Anderson v. Air West,
11   542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring disposition of
12   cases on their merits—is greatly outweighed by the factors in favor of dismissal discussed
13   herein. Finally, a court’s warning to a party that his failure to obey the court’s order will
14   result in dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963
15   F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424.
16          The Court’s order requiring Plaintiff to file a complaint within sixty (60) days
17   expressly stated: “IT IS FURTHER ORDERED that if Plaintiff does not timely comply with
18   this order, dismissal of this action may result." (ECF No. 3 at 2). Thus, Plaintiff had
19   adequate warning that dismissal would result from his noncompliance with the Court’s
20   order to file a complaint within sixty days.
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //



                                                    -2-
     Case 3:20-cv-00185-RFB-WGC Document 7 Filed 07/23/20 Page 3 of 3



1           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
2    based on Plaintiff’s failure to file a complaint in compliance with this Court’s order dated
3    March 24, 2020.
4           IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
5    accordingly and close this case.
6           DATED THIS 23rd day of July 2020.
7
                                                                                         ___
8                                              RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
